Citation Nr: 0610230	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain with 
degenerative discs.

2.  Service connection for post traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, NY.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's current low back pain with degenerative discs 
is not related to his military service.


CONCLUSION OF LAW

Low back pain with degenerative discs was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the veteran's claim for service 
connection for low back pain was initially denied as not well 
grounded in a December 1999 rating decision.  The RO on its 
own initiative reopened the veteran's claim subsequent to the 
enactment of the VCAA.  Notice was provided to the veteran in 
April 2001, prior to the September 2001 decision now on 
appeal, of the first, second and third notice elements as 
stated above.  By means of the September 2001 rating decision 
and the statement of the case, the veteran was advised of the 
specific reasons why this particular claim was denied, and 
the information and evidence needed to substantiate the 
claim.  He also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was his responsibility to support the 
claims with appropriate evidence.

Although the notice letter provided to the veteran in April 
2001 did not specifically contain the fourth element (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the RO notified the veteran of this notice 
requirement in a December 2005 letter.  The Board finds that 
the letters, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
The veteran has been afforded an opportunity to respond to 
the December 2005 letter.  Thus there is no prejudice in the 
late notice of the fourth Pelegrini II element.  VA has, 
therefore, complied with its notice obligations.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran identified treatment at the VA Medical Centers (VAMC) 
in Northport, New York, New Orleans, Louisiana, West Palm 
Beach, Florida, and New York (Bronx), New York.  The RO 
requested treatment records from the Northport VAMC and 
obtained records from February 2000 through January 2001.  
The RO requested treatment records for the period from 1975 
to the present from the New Orleans VAMC and only received 
records from September 1998 through October 1998.  The 
veteran only identified VA treatment records at the West Palm 
Beach VAMC in his Form 9 filed in February 2004.  As 
discussed below, the treatment records already obtained show 
the veteran has a current back disability and thus current 
treatment records are not relevant.  The veteran also 
identified treatment records from the Bronx VAMC for 
treatment of his low back in 1976 or 1977.  In so far as 
those records may show that the veteran had a low back 
condition, the Board finds that such records are not relevant 
because the medical records obtained show the veteran has a 
current back disability.  Furthermore, as those records are 
for treatment of a back condition 13 years after service, 
they are not relevant to the issue of a relationship between 
the veteran's current back condition and his military 
service.  The veteran was notified in the rating decision and 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decision.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
currently diagnosed low back pain with degenerative discs may 
be associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses and no 
medical records were provided that show a continuity of 
symptomatology since his separation of service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed low back condition and the 
veteran's military service, VA is not obligated to provide an 
examination.  38 C.F.R. § 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify would serve no useful 
purpose.  Therefore, the veteran will not be prejudiced as a 
result of the Board proceeding to the merits of this claim.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA treatment records show that the veteran has been treated 
for low back pain since as early as 1998.  X-rays taken of 
the lumbosacral spine in May 2000 revealed degenerative 
changes involving the lumbar spine with degenerative disk 
disease, especially involving the L5-S1 level.  Thus the 
Board finds that the veteran has a current low back 
disability.

The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  The service medical records are silent for any 
complaints of or treatment for low back pain or a low back 
injury.  Furthermore there is no diagnosis of a chronic low 
back condition shown in the service medical records.  The 
report of the veteran's separation examination fails to show 
any finding of a spine condition.  The veteran contends that 
he was treated at St. Albans Naval Hospital during periods of 
leave between the years of 1961 and 1963.  The RO requested 
the National Personnel Records Center (NPRC) to conduct a 
review of the clinical records from 1961 to 1963 for any 
treatment of the veteran.  The NPRC responded that a search 
of St. Albans Naval Hospital inpatient records from 1961 
through 1963 were negative for any mention of the veteran.  
Furthermore the veteran's name was not shown on the registry 
of patients and his service abstract gave no indication of 
hospitalization.  Thus there is no evidence of any low back 
injury having been incurred in service.

Furthermore there is no evidence linking the veteran's 
current low back condition to his military service.  The 
veteran stated that he was treated at the Bronx VA Medical 
Center from 1976 to 1977.  Even if it is conceded that the 
veteran had such treatment (although the treatment records 
are not available), this evidence would not show a continuity 
of symptomatology because this treatment was at least 13 
years after the veteran's separation from service.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against warranting service 
connection for low back pain with degenerative discs, and the 
veteran's claim is, therefore, denied.


ORDER

Entitlement to service connection for low back pain with 
degenerative discs is denied.


REMAND

The Board remands the veteran's claim for service connection 
for PTSD for further development.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

On his Form 9, the veteran stated that he is currently being 
treated at the PTSD Clinic at West Palm Beach, Florida's VA 
Medical Center.  As his claim has been denied partially due 
to the lack of a current diagnosis of PTSD, such treatment 
records may be highly relevant to the veteran's claim and 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in West Palm 
Beach, Florida for treatment or complaints 
related to PTSD from 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

2.  After conducting any additional 
development as may be logically indicated 
should records show treatment for PTSD, 
including verification of 
stressors/conducting examinations, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, if any.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


